Citation Nr: 1750699	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for Raynaud's Syndrome with thoracic outlet syndrome due to protein-S deficiency (hereinafter "Raynaud's Syndrome") was proper.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vena cava surgery, and if so whether service connection as secondary to Raynaud's Syndrome may be granted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for phlebitis, and if so whether service connection as secondary to Raynaud's Syndrome may be granted.

4.  Entitlement to service connection for coronary bypass surgery as secondary to Raynaud's Syndrome.

5.  Entitlement to service connection for varicose veins as secondary to Raynaud's Syndrome.

6.  Entitlement to service connection for pulmonary vascular disease (PVD) as secondary to Raynaud's Syndrome.

7.  Entitlement to service connection for scar formation as secondary to Raynaud's Syndrome.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to Raynaud's Syndrome.

9.  Entitlement to service connection for ulcers on ankles and lesions on hands as secondary to Raynaud's Syndrome.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K. J.


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to December 1963 and in the Army Reserves from March 1964 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and North Little Rock, Arkansas, respectively.  During the course of the appeal, the claims file was transferred to the RO in Muskogee, Oklahoma.

In September 2011, the Board, in part, determined that the issue of entitlement to a TDIU was raised in connection with the claim for a higher rating for Raynaud's Syndrome and remanded the TDIU claim for additional evidentiary development.

In February 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2017, the Veteran testified at a video conference hearing before the undersigned, during which he limited his claims on appeal for service connection on the basis that that they are secondary to, either by cause or aggravation, the service-connected Raynaud's Syndrome.  As such, the Board will consider these claims on a secondary basis only and are listed on the title page accordingly.

The issues of service connection for vena cava surgery, phlebitis, varicose veins, PVD, scar formation, COPD, and ulcers on ankles and lesions on hands, as well as and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Service connection for Raynaud's Syndrome was in effect for more than 10 years prior to the severance of that award; the original award was not based on fraud, and it is not clearly shown from military records that the Veteran lacked the requisite service or character of discharge at the time of the original award.

2.  In a March 1979 VA rating decision, the claims for entitlement to service connection for vena cava surgery and phlebitis were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

3.  In a January 1984 VA rating decision, the petitions to reopen service connection for vena cava surgery and phlebitis were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

4.  The evidence received since the January 1984 VA rating decision regarding vena cava surgery is not cumulative or redundant and raises the possibility of substantiating the claim.

5.  In a November 1998 VA rating decision, the petition to reopen service connection for phlebitis was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

6.  The evidence received since the November 1998 VA rating decision regarding phlebitis is not cumulative or redundant and raises the possibility of substantiating the claim.

7.  The Veteran has not been shown to have undergone a coronary artery bypass surgery or have a current disorder attributable to such, any time since separation from active service in December 1963.

CONCLUSIONS OF LAW

1.  The severance of service connection for Raynaud's Syndrome was not proper and restoration is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.105(d), 3.114, 3.957 (2017).

2.  The March 1979 VA rating decision denying entitlement to service connection for vena cava surgery and phlebitis is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

3.  The January 1984 VA rating decision denying the reopening of service connection for vena cava surgery and phlebitis is final.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103.

4.  New and material evidence was received since the January 1984 VA rating decision to reopen the claim for service connection for vena cava surgery.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.310 (2017).

5.  The November 1998 VA rating decision denying the reopening of service connection for phlebitis is final.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103.

6.  New and material evidence was received since the November 1998 VA rating decision to reopen the claim for service connection for phlebitis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.310.

7.  The criteria for entitlement to service connection for coronary bypass surgery as secondary to Raynaud's Syndrome, have not been met.  38 U.S.C.A. §§ 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Raynaud's Syndrome

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).

The limitations set forth in 38 C.F.R. § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with 38 C.F.R. § 3.105(d).

Pursuant to a May 2002 VA Form 21-4138 (Statement in Support of Claim) and April 2006 Board remand, the issue of entitlement to service connection for Raynaud's Syndrome was granted, effective from July 29, 2003, in a July 2008 VA rating decision.  The RO explained that this disorder was directly related to military service, to include the development of vasospasm and violaceous changes in the hands with onset in basic training.

In a May 2013 VA rating decision, the RO proposed severance of the Veteran's Raynaud's Syndrome.  The RO explained that service connection for Raynaud's Syndrome was based upon an April 2008 VA examiner's opinion that "it is as likely as not that the January 1962 episode of vasospatic phenomenon of the hand was the initial onset of the circulatory disease caused by protein-S deficiency, a thoracic outlet syndrome, Raynaud's disease, or any other circulatory disease disability."  Thereafter, in a May 2014 VA rating decision, the RO severed service connection for Raynaud's Syndrome, effective August 1, 2014, the day after the last day of the month in which the 60-day period expired.

The Board notes that the initial grant of service connection for Raynaud's Syndrome became effective on July 29, 2003, more than 10 years prior to the May 2014 VA rating decision that severed service connection effective August 1, 2014.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection.  The evidence of record reflects that the Veteran served honorably on active duty from December 1961 to December 1963.  Therefore, the severance of service connection was improper, and service connection for Raynaud's Syndrome is restored.

New and Material Evidence for Vena Cava Surgery & Phlebitis


In the March 1979 VA rating decision, service connection for vena cava surgery and phlebitis were denied because the evidence of record did not support a finding that the Veteran's vena cava surgery and circulatory problem of his feet were in any way related to his military service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the March 1979 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In the January 1984 VA rating decision, the reopening of service connection for vena cava surgery and phlebitis were denied.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the January 1984 VA rating decision is final.  Id.

In the November 1998 VA rating decision, the reopening of service connection for phlebitis was denied.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the November 1998 VA rating decision is final.  Id.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

Evidence received since the January 1984 and November 1998 VA rating decisions includes a May 2011 VA Form 21-526b (Veteran's Supplemental Claim for Compensation).  The Veteran asserts in this document that his claims for vena cava surgery and phlebitis are related to his service-connected Raynaud's syndrome.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  At his June 2017 hearing, the Veteran stated that he had surgery for his phlebitis and vena cava that it was partially due to his Reynaud's Syndrome.  The Board finds that this assertion is new and material to the element of establishing service connection on a secondary basis.  As a result, these claims are reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.310.

Service Connection for Coronary Bypass Surgery

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In a February 1979 VA Form 21-526 (Application for Compensation or Pension), the Veteran reported he underwent a heart bypass in October 1977.  The Board notes that claim was characterized as vascular disease and service connection for residuals of vena cava surgery and chronic bilateral phlebitis were denied in the March 1979 VA rating decision.

At his February 2015 DRO hearing, the Veteran reported he underwent a coronary bypass surgery in approximately 1977 at Sparks Hospital/Regional Medical Center by Dr. Clemmons.  He further noted that he underwent the coronary bypass surgery and the vena cava surgery at the same time.  He reiterated at the June 2017 Board hearing that he underwent surgery in 1977 by Dr. Clemmons and specified "[t]hey went through the side here to the bottom of the heart and cut that vein in two and put a Greenfield filter in there."

Review of private treatment records from Sparks Regional Medical Center document that in October 1977 the Veteran reported chest pain, underwent a vena cava clipping procedure, and evaluation of his heart was normal.

Evaluation of the Veteran's cardiovascular system revealed no heart abnormalities upon VA examinations in March 1979 and November 2009.

The Veteran underwent a VA examination for ischemic heart disease (IHD) in February 2013.  Following the clinical evaluation, to include an echocardiogram, the VA examiner concluded the Veteran does not have a diagnosis of ischemic heart disease, to include coronary bypass surgery, or medical history of coronary bypass surgery.  The VA examiner also noted that 100 percent of metabolic equivalent (METs) restriction, estimated by the Veteran's responses, are related to non-IHD conditions and there is no reported or claimed IHD or coronary artery bypass graft (CABG).

Review of the remaining VA and private treatment records are silent for any indication the Veteran underwent a coronary bypass surgery, as he claimed to have occurred in October 1977, or at any time since separation from active service in December 1963.

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran has had coronary bypass surgery.  Therefore, he cannot have a disorder attributable to coronary bypass surgery.  As there is no current disability during the appeal period, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's reported history of symptomatology related to his claimed disorder throughout the appeal period.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of a disability from coronary artery bypass surgery.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran asserted that the surgery he underwent in 1977 was a coronary artery bypass surgery, a medical professional considered all of the evidence and found that such a surgery did not occur.  As a result, the probative value of his lay assertions is low and are outweighed by the findings of the VA examiner.  Moreover, any disorder attributable to the claimed October 1977 surgery is contemplated and considered in the claim on appeal for service connection for vena cava surgery.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The severance of service connection for Raynaud's Syndrome was not proper, and restoration is granted.

As new and material evidence has been received, the claim of entitlement to service connection for vena cava surgery as secondary to Raynaud's Syndrome is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for phlebitis as secondary to Raynaud's is reopened.

Service connection for coronary bypass surgery as secondary to Raynaud's Syndrome is denied.


REMAND

Additional VA medical opinions are needed for the issues of entitlement to service connection for vena cava surgery, phlebitis, varicose veins, PVD, scar formation, COPD, and ulcers on ankles and lesions on hands, each as secondary to Raynaud's.  See 38 C.F.R. § 3.310.  While these issues were addressed on a secondary basis in February 2013 by a VA examiner, the report is unclear as to whether the Veteran has any current residuals of vena cava surgery and a current diagnosis of PVD or attributable to phlebitis, and the rationales provided on a secondary basis were incomplete as to the facts of this case.  Moreover, since the February 2013 VA examinations, the Veteran has provided additional contentions at the February 205 and June 2017 hearings regarding service connection for the claims on appeal on a secondary basis and the adequacy of his last VA examination.  Therefore, the Board finds that additional medical opinions on a secondary basis are needed to properly adjudicate these claims.

While the Board remands the issues of entitlement to service connection, noted above, those decisions may impact the issue of entitlement to a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain additional medical opinions from an appropriate clinician for the Veteran's vena cava surgery, phlebitis, varicose veins, PVD, scar formation, COPD, and ulcers on ankles and lesions on hands.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner should clarify whether, at any time since May 2011 (even if since resolved), the Veteran has had (a) any residual(s) of vena cava surgery, and if so, identify it/them; (b) a diagnosis of PVD, and (c) a diagnosis attributable to phlebitis.  Then, provide opinions as to the following: whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vena cava surgery, phlebitis, varicose veins, PVD, scar formation, COPD, and ulcers on ankles and lesions on hands (even if since resolved), 

(a) was proximately due to or the result of his service-connected Raynaud's Syndrome; or 

(b) was aggravated beyond its natural progression by his service-connected Raynaud's Syndrome.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


